Title: From Timothy Pickering to Bartholomew Dandridge, Jr., 9 July 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


          
            War Office July 9. 1795.
          
          The Secretary of War requests Mr Dandridge to lay before the President the inclosed letter of John Parker Hale, lieutenant in the corps of artillerists and engineers, desiring to resign. From the information heretofore received by the Secretary, the resignation is not to be regretted.
          Mr Hale wishes to leave town to-morrow morning.
        